 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                               No. 2:18-cv-2366 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    HUMPHREYS, et al.,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has neither filed an application to proceed in forma pauperis pursuant to

19   28 U.S.C. § 1915 nor paid the filing fee for this action.

20           In this case plaintiff names two San Joaquin Superior Court Judges as defendants. (ECF

21   No. 1 at 1.) However, it appears plaintiff is challenging the fact or duration of his confinement at

22   San Quentin State Prison pursuant to a capital murder conviction. (ECF No. 1 at 3.) Plaintiff was

23   convicted in Alameda County, which is in the Northern District of California. People v. Bonilla,

24   41 Cal. 4th 313 (2007).

25           The federal venue statute provides that a civil action “may be brought in (1) a judicial

26   district in which any defendant resides, if all defendants are residents of the State in which the

27   district is located, (2) a judicial district in which a substantial part of the events or omissions

28   giving rise to the claim occurred, or a substantial part of property that is the subject of the action
                                                          1
 1   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

 2   this action, any judicial district in which any defendant is subject to the court’s personal

 3   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 4             In this case, the claim arose in Alameda County, which is in the Northern District of

 5   California. Therefore, plaintiff’s claim should have been filed in the United States District Court

 6   for the Northern District of California. In the interest of justice, a federal court may transfer a

 7   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.

 8   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 9             Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

10   States District Court for the Northern District of California.

11   Dated: March 28, 2019

12

13

14

15

16

17
     DLB:12
18   DLB:1/Orders/Prisoner/Civil.Rights/boni2543.21a

19

20
21

22

23

24

25

26
27

28
                                                         2
